UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1543


JOSE SANTOS-AMAYA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 22, 2013               Decided:   October 25, 2013


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner. Stuart F. Delery, Assistant Attorney
General, David V. Bernal, Assistant Director, Jennifer Paisner
Williams, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose       Santos-Amaya,         a     native      and     citizen         of    El

Salvador,    petitions         for   review      of   an    order    of     the    Board     of

Immigration      Appeals       (“Board”)      dismissing       his     appeal      from     the

immigration judge’s order directing that he be removed to El

Salvador.       Santos-Amaya contends that it was an error to deny

his   motion     to    administratively          close     proceedings         until     2018,

when he would have established ten years’ continuous presence in

accordance      with     8    C.F.R.    § 1240.66(c)(1)-(4)            (2013)        for    the

purpose   of     being       prima   facie       eligible     for    relief       under     the

Nicaraguan       Adjustment          and     Central          American         Relief       Act

(“NACARA”), Pub. L. No. 105-100, 111 Stat. 2160 (1997).                              We deny

the petition for review.

            We        review      the   decision         to     deny      a     motion       to

administratively close a case for abuse of discretion.                                  Garza-

Moreno v. Gonzales, 489 F.3d 239, 242 (6th Cir. 2007).                                      The

Board abuses its discretion when it “fails to offer a reasoned

explanation      for     its      decision,       [or]     distorts       or      disregards

important      aspects       of   the   alien’s       claim.”        Jian      Tao    Lin    v.

Holder, 611 F.3d 228, 235 (4th Cir. 2010) (internal quotation

marks omitted).          We conclude that the Board and the immigration

judge gave due consideration to the factors stated in Matter of

Avetisyan, 25 I. & N. Dec. 688, 696 (B.I.A. 2012).                                   We also



                                             2
conclude that Santos-Amaya was not denied an opportunity to be

heard on this issue. *

           Accordingly,    we    deny       the   petition     for     review.     We

dispense   with     oral   argument     because         the    facts     and     legal

contentions   are   adequately    presented        in    the   materials       before

this court and argument would not aid the decisional process.



                                                                 PETITION DENIED




     *
        The Attorney General contends that this court does not
have jurisdiction to review the denial of a motion for
administrative closure because the decision to deny the motion
was within the Board’s and the immigration judge’s unfettered
discretion. While this is an open question, we conclude that in
this instance there exists a judicially manageable standard of
review.    See Vahora v. Holder, 626 F.3d 907, 917-18 (7th Cir.
2007).



                                        3